UTC FINANCIAL SERVICES, INC. and UTC NORTH AMERICAN FUND, INC. Joint Code of Ethics Amended effective as of February 28, 2003 The Federal securities laws and various rules adopted by the Securities and Exchange Commission (“SEC”) require investment companies, investment advisers, and principal underwriters to adopt written codes of ethics designed to deal with confidentiality, insider trading and the potential “conflicts of interests” that might arise with regard to personal trading.Accordingly, Chaconia Income and Growth Fund, Inc. (the “Company”) on behalf of all its series and Chaconia Financial Services, Inc. (the “Distributor”), have all adopted this Code of Ethics, and such adoption has been approved by the Board of Directors of the Company. To the extent that this Code of Ethics imposes obligations on the Company, its directors, officers and Access persons in addition to those required by Rule 17j-1 of the Act, it does so as a matter of striving to promote best practices.In so doing, the Directors of the Company recognize that a failure to comply with any non-mandatory sections hereof should not be construed as a violation of Rule 17j-1. I.DEFINITIONS A. “Access Person” means any director, officer, general partner or Advisory Person (as defined below) of the Company.“Access Person” also means any director, officer or general partner of the Distributor who, in the ordinary course of business, makes, participates in or obtains information regarding the purchase or sale of Covered Securities by the Company for which the Distributor acts, or whose functions or duties in the ordinary course of business relate to the making of any recommendation to the Company regarding the purchase or sale of Covered Securities. B. “Act” means the Investment Company Act of 1940, as amended. C. “Advisory Person” means: (i) any employee of the Company (or of any company in a control relationship to the Company), who, in connection with his or her regular functions or duties, makes, participates in, or obtains information regarding the purchase or sale of Covered Securities by an Advisory Client, or whose functions relate to the making of any recommendations with respect to such purchases or sales; and (ii) any natural person in a control relationship to the Company who obtains information concerning recommendations made to the Company or an Advisory Client with regard to the purchase or sale of Covered Securities by an Advisory Client. D. “Advisory Client” means any client (including the series of the Company (the “Funds”) and managed accounts), for which the Company’s investment adviser serves as an investment adviser or subadviser, renders investment advice, makes investment decisions, or places orders. E. “Beneficial ownership” shall be interpreted in the same manner as it would be under Rule 16a-1(a)(2) under the Securities Exchange Act of 1934 in determining whether a person is the beneficial owner of a security for purposes of Section 16 of the Securities Exchange Act of 1934 and the rules and regulations promulgated thereunder. F. “Compliance Officer” means any officer or officers of the Company who is specifically designated by the Board of Directors of the Company to perform the functions of the Compliance Officer of the Company or the Distributor pursuant to this Code of Ethics.The duties of a Compliance Officer hereunder are exclusive to the Access Persons and other investment personnel for whom the Board of Directors has designated such Compliance Officer responsible. G. “Control” has the same meaning as that set forth in Section 2(a)(9) of the Act. H. “Covered Security” means a security as defined in Section 2(a)(36) of the Act, except that it does not include: (i) Direct obligations of the Government of the United States; (ii) Bankers’ acceptances, bank certificates of deposit, commercial paper and high quality short-term debt instruments, including repurchase agreements; and (iii) Shares issued by open-end registered investment companies. I. “Disinterested Director” means a Director of the Company who is not an “interested person” of the Company within the meaning of Section 2(a)(19) of the Act. J. “Initial Public Offering” means an offering of securities registered under the Securities Act of 1933, the issuer of which, immediately before the registration, was not subject to the reporting requirements of Section 13 or Section 15(d) of the Securities Exchange Act of 1934. K. “Investment Personnel” means:(i) any employee of the Company (or of any company in a control relationship to the Company) who, in connection with his or her regular functions or duties, makes or participates in making recommendations regarding the purchase or sale of securities by an Advisory Client; and (ii) any natural person who controls the Company and who obtains information concerning recommendations made to an Advisory Client regarding the purchase or sale of securities by an Advisory Client. L. A “Limited Offering” means an offering, such as a private placement, that is exempt from registration under the Securities Act of 1933 pursuant to Section 4(2) or Section 4(6) thereof or pursuant to Rule 504, Rule 505 or Rule 506 thereunder. M. “Purchase or sale of a Covered Security” includes, among other things, the writing of an option to purchase or sell a Covered Security. N. Security “held or to be acquired.”As used in this Code, a Covered Security that is “held or to be acquired” shall mean any security which, within the most recent 15 days (i) is or has been held by the Company or an Advisory Client, or (ii) is being or has been considered for purchase by the Company or Advisory Client.A Covered Security is “being considered for purchase or sale” when a recommendation to purchase or sell the Covered Security has been made and communicated and, with respect to the person making the recommendation, when such person seriously considers making such a recommendation. 2 II.SCOPE OF THIS CODE OF ETHICS A. Place the Interests of Clients First.Access Persons must scrupulously avoid serving their own personal interests ahead of the interests of the Advisory Clients.An Access Person may not induce or cause an Advisory Client to take action, or not to take action, for the personal benefit of an Access Person, rather than for the benefit of such Advisory Client. B. Avoid Taking Inappropriate Advantage of their Position.The receipt of investment opportunities, perquisites or gifts from persons seeking business with the Company or the Distributor could call into question the exercise of an Access Person’s independent judgment.Access Persons may not, for example, use their knowledge of portfolio transactions to profit by the market effect of such transactions or accept gifts of such value as to potentially impair their judgment in selecting brokers or other vendors on behalf of Advisory Clients. C. Conduct all Personal Securities Transactions in Full Compliance with this Code of Ethics.Doubtful situations should be resolved in favor of Advisory Clients.Technical compliance with the Code of Ethics will not automatically insulate from scrutiny any trades that indicate an abuse of fiduciary duties. D. Confidentiality of Company and Client Transactions. Information relating to the portfolio and research activities of the Company and other Advisory Clients is confidential.Whenever statistical information or research is supplied to or requested by the Company such information shall not be disclosed to any persons other than authorized persons.Consideration of a particular purchase or sale for the account of the Company of other Advisory Clients shall not be disclosed except to authorized persons.All brokerage orders for the purchase and sale of securities for the account of the Company or other Advisory Clients will be so executed as to assure that the nature of the transactions shall be kept confidential and disclosed only on a need to know basis until the information is publicly released in the normal course of business.If any director, officer, employee or general partner of the Company should obtain non-public information concerning portfolios of the Company, such person shall respect the confidential nature of this information and shall not divulge it unless specifically authorized to do so by an officer of the Company. E. Policy Prohibiting Insider Trading.The term “insider trading” is generally used to refer to (i) a person’s use of material, nonpublic information in connection with transactions in securities, and (ii) certain communications of material, nonpublic information.The Company expects that each Access Person will obey the law and not trade on the basis of material, nonpublic information.In addition, the Company and the Distributor discourage their Access Persons from seeking or knowingly obtaining material nonpublic information about publicly traded companies. The laws concerning insider trading generally prohibit (i) the purchase or sale of securities by an insider, on the basis of material, nonpublic information; (ii) the purchase or sale of securities by a non-insider, on the basis of material, nonpublic information where the information was disclosed to the non-insider in violation of an insider’s duty to keep the information confidential or was misappropriated; or (iii) the communication of material, nonpublic information in violation of a confidentiality obligation where the information leads to a purchase or sale of securities. 3 The concept of “insider” is broad.It includes the director, officers, general partners, employees and majority shareholders of a company.In addition, a person can be considered a “temporary insider” of a company if he or she enters into a confidential relationship in the conduct of the company’s affairs and, as a result, is given access to company information that is intended to be used solely for company purposes.Analysts are usually not considered insiders of the companies that they follow, although if an analyst is given confidential information by a company’s representative in a manner in which the analyst knows or should know to be a breach of that representative’s duties to the company, the analyst may become a temporary insider.“Material” information is generally defined as information that a reasonable investor would likely consider important in making his or her investment decision, or information that is reasonably certain to have a substantial effect on the price of a company’s securities such as, among other things, dividend changes, earnings estimates, changes in previously released earnings estimates, significant merger or acquisition proposals or agreements, major litigation, liquidity problems; extraordinary management developments; and analysts reports on a company’s prospects. Information is nonpublic unless it has been effectively communicated to the market place.For information to be considered public, one must be able to point to some fact to show that the information has been generally disseminated to the public.For example, information found in a report filed with the SEC or appearing on the Internet or in Dow Jones, Reuters Economic Services, The Wall Street Journal or another publication of general circulation is considered public.Market rumors, unless they are accessible (e.g., through an open “chat room”) are not considered public information. If you have any doubts about whether you are in possession of material nonpublic information, consult the Compliance Officer.Penalties for trading on or communicating material, nonpublic information are severe, both for the individuals involved in the unlawful conduct and for their employers.A person can be subject to some or all of the penalties set forth below even if he or she does not personally benefit from the violation.Penalties include: administrative penalties; civil injunctions; disgorgement of profits; substantial fines; jail sentences; and serious disciplinary measures, including dismissal, imposed by the Company or the Distributor. III.
